      Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 1 of 20 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

           DONNA AVANT                            )
                             Plaintiff            )
                                                  )
                                                  )
           v.                                     )
                                                  )
                                                  )               CASE NO: 1:21-cv-4441
           CRRC SIFANG AMERICA                    )
           INCORPORATED, an Illinois              )
           corporation                            )
                                                  )
                            Defendant             )


                             PLAINTIFF’S COMPLAINT AT LAW


I.                                       NATURE OF THE CASE

                 This action arises under 42 U.S.C. § 2000 et seq. (“Title VII”), 42 U.S.C. § 1981,

and 775 ILCS 5/ et seq. (“the Illinois Human Rights Act”; “IHRA”), including claims for

disparate treatment and constructive discharge, retaliation, and creation of a hostile work

environment. Plaintiff Donna Avant (“Avant” “Plaintiff”) by and through counsel CANON

LAW GROUP, P.C. alleges as follows,




II.                                      INTRODUCTION

                 In July of 2019, CRRC SIFANG AMERICA, INCORPORATED (“CRRC”

“Defendant”), an American subsidiary of the Chinese state-owned CRRC Corporation Limited,

alongside then-Mayor Rahm Emanuel and Chicago Transit Authority (“CTA”) President Dorval

Carter, Junior, proudly announced its hiring of an “initial group of employees” from Chicago’s
0064/001
PAGE 1
COMPLAINT
         Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 2 of 20 PageID #:2




South Side. The hiring of local South Side residents had been a major factor in the decision by

the City of Chicago and CTA to award a $1.3 billion contract to Defendant to locally

manufacture train cars for the CTA. But even while trumpeting this commitment to diversity and

investment in Chicago’s predominantly Black South Side neighborhoods, the workplace

atmosphere was charged with racial animus. Employees including Plaintiff Donna Avant began

experiencing a course of discriminatory conduct including harassment, denial of equal terms and

conditions of employment, retaliation, a hostile environment, and ultimately a constructive

discharge. Plaintiff timely filed a charge with the Illinois Department of Human Rights

(“IDHR”) and the IDHR found that of the five issues compromising her charge, four were

supported by substantial evidence. This suit followed.




III.                             PARTIES

       1. Plaintiff Donna Avant is Black woman, a resident of Chicago in Cook County, Illinois,

           and holds a degree in electric engineering.

       2. Plaintiff was employed by CRRC Sifang from June 2018 through December 2019 (the

           “relevant period”).

       3. Defendant CRRC Sifang American, Incorporated, is an Illinois corporation.

       4. Defendant has offices and a manufacturing facility in Cook County, Illinois at which

           Plaintiff was employed for the relevant period.

IV.                              JURISDICTION AND VENUE




0064/001
PAGE 2
COMPLAINT
       Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 3 of 20 PageID #:3




     5. Jurisdiction of this Court is invoked under 28 U.S.C. § 1331, 1343(a)(4) and 42 U.S.C. §

           1981.

     6. Subject matter jurisdiction of this Court is invoked over Plaintiff’s claims under Title VII

           of the Civil Rights Act of 1984, 42 U.S.C. § 2000e, et seq., (“Title VII”) and 42 U.S.C. §

           1981 (“§ 1981”) and under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(4) and

           supplemental jurisdiction over the Illinois Human Rights Act (“IHRA”), 775 ILCS 5/ et

           seq. claims under 28 U.S.C. § 1367.

     7. Venue is proper under 28 U.S.C. § 1391 because the acts complained of by Plaintiff

           occurred within this judicial district and because the Defendant’s principal place of

           business is within this judicial district.

     8. Plaintiff demands a trial by jury under Federal Rule of Civil Procedure 8.




V.                                  PROCEDURAL HISTORY

     9. Plaintiff timely filed a charge with the Illinois Department of Human Rights (“DHR”) on

           or about December 3rd, 2019 (“DHR Charge” “the Charge”), a copy of which is attached

           hereto as “Exhibit A.”

     10. The DHR Charge covered incidents occurring at least between June, 2018 and December

           2019.

     11. The DHR charge was cross-filed with the Equal Employment Opportunity Commission

           (“EEOC”). The respective charge numbers are 2020CF1042 and 21B-2020-00382.

     12. The DHR Charge alleged discrimination based on Plaintiff’s race of Black, and on five

           bases or issues: (1) Harassment; (2) Unequal terms and conditions; (3) Denial of an

           annual review; (4) Denial of time off; and (5) Constructive discharge.
0064/001
PAGE 3
COMPLAINT
        Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 4 of 20 PageID #:4




      13. The IDHR conducted an investigation, including several interviews and solicitation of

           evidence from both Plaintiff and Defendant.

      14. On May 26, 2021, the IDHR served copies of a Notice of Substantial Evidence and a

           Notice of Dismissal to Plaintiff and Defendant.

      15. The Equal Employment Opportunity Commission issued a Notice of Right to Sue

           (NORTS) on June 28, 2021.

      16. The IDHR investigation returned findings of substantial evidence for four of five issues:

           (1) harassment; (2) unequal terms and conditions; (3) denial of time off; and (4)

           constructive discharge. One issue, denial of an annual review, was dismissed.

      17. This complaint, alleging harassment and discrimination based on Plaintiff’s race in the

           relevant period, was filed within 90 days of the IDHR’s notices.




VI.                               FACTS

Plaintiff is Hired by CRRC Sifang America

      18. CRRC Sifang America (“Defendant”; “the Company”) is the American subsidiary of

           CRRC Sifang International, a Chinese state-owned train and train component

           manufacturer.

      19. The Company was awarded a significant contract to manufacture a new generation of

           train cars for the Chicago Transit Authority’s (“CTA’s”) system. This work on the CTA

           contract represents the bulk of CRRC’s business and was the basis for the development of

           their facility in Chicago.




0064/001
PAGE 4
COMPLAINT
      Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 5 of 20 PageID #:5




    20. In negotiating the Company’s publicly-funded contract and development of a facility in

           Chicago, it agreed to hire locally and lauded a commitment to a “diverse” workforce,

           including hiring from Chicago’s historically underrepresented Black South Side

           communities.

    21. Donna Avant is a thirty-nine year old Black woman who lives on the South Side of

           Chicago. After several years in the work force, Ms. Avant returned to school and secured

           a degree in electrical engineering.

    22. In June of 2018, she was hired to work at CRRC Sifang America, a heavy equipment and

           train component manufacturer, as a Quality Electrical Engineer. Her job duties included

           inspecting and documenting First Article Inspection (FAI) of train part components.

    23. Ms. Avant was interviewed for the position by two of her eventual supervisors: Vince Li

           and Ian Wheat, both non-Black. Vince Li is primarily a Mandarin speaker but speaks

           fluent English.

    24. Ms. Avant was hired and began work prior to completion of construction of CRRC

           Sifang’s manufacturing and production facility, and worked out of a temporary office.

    25. Throughout her time employed by Defendant, Ms. Avant was an exceptional employee

           who regularly put in extra time.

    26. Ms. Avant’s supervisor at the time, Ian Wheat, characterized her as an exceptional

           employee.

    27. CRRC Sifang America repeatedly asked Ms. Avant to appear in media events and meet

           prominent public figures to highlight and tout their diversity at the same time as she was

           being subject to discriminatory treatment and retaliation.




0064/001
PAGE 5
COMPLAINT
      Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 6 of 20 PageID #:6




     Fig. 1: Plaintiff (black jacket, white shirt) on stage with then-Mayor Emanuel at a company media event


    Defendant’s Excessive Monitoring and Discriminatory Treatment of Plaintiff

    28. Plaintiff’s ultimate supervisor, Li, monitored her work excessively closely, interfered

           with her ability to properly conduct her work, treated her in a rude manner, denigrated

           her work performance in front of her colleagues, and threatened her employment.

    29. Li would threaten not to allow Plaintiff to take days off that had already been already

           approved, including her son’s graduation, a pattern of conduct he did not engage in with

           other, non-Black workers.

    30. Li’s public discriminatory treatment of Ms. Avant emboldened other employees to treat

           her disrespectfully, including publicly accusing her of theft of train parts.

    31. Throughout the Spring and Summer of 2019, Li told Ms. Avant several times in front of

           other employees, in meetings, and in emails to which other employees were copied that



0064/001
PAGE 6
COMPLAINT
      Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 7 of 20 PageID #:7




           Li “expected more from her” with what he paid her. Li only subjected Plaintiff to this

           kind of public embarrassment.

    32. Ms. Avant’s supervisor at the time, Wheat, stated to IDHR investigators that this

           treatment was different from how non-Black employees would be treated in similar

           circumstances.

    33. As one example, Wheat stated that Ms. Avant’s appearance was made an issue by Li, and

           he was instructed to talk to Ms. Avant about her appearance, but this was never the case

           with non-Black employees with similar appearances (i.e., with regards to piercings and

           tattoos).

    34. In fact, Li had pulled Wheat aside and specifically instructed him to take action with

           regards to Ms. Avant’s tattoo. When Wheat pointed out that he himself had a visible

           tattoo, Li stated that this was not a problem.

    35. Wheat stated to IDHR investigators that Ms. Avant was constantly being spied on and

           was accused of things she did not do on several occasions.

    36. On one occasion, this excessive monitoring and differential treatment, which Li initiated

           and compelled Wheat to participate in, caused Ms. Avant to cry at work.

    37. On one occasion, in the Fall of 2019, her supervisor, Wheat, approved Ms. Avant to come

           in early and leave early for lunch for car maintenance. Li questioned Wheat about this

           and became upset about the situation—this happened on at least three or four other

           occasions in a brief time span.

    38. A separate witness stated to IDHR investigators that Ms. Avant, the only Black woman in

           her department, was uniquely closely monitored by Li, and that all of her work was

           excessively scrutinized differentially from that of non-Black coworkers.


0064/001
PAGE 7
COMPLAINT
      Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 8 of 20 PageID #:8




    39. This witness relayed an incident in November of 2019—not long before Ms. Avant

           separated from the company—where Li followed her onto the production floor “in a

           rage” and screamed at her in an unprofessional manner, despite the fact that she was on

           the production floor to discuss a work-related matter with an coworker.

    40. A third witness stated to IDHR investigators that they had witnessed Ms. Avant discuss

           with Li another employee’s failure to regularly update employee records, and would not

           respond to her requests that they keep up with these updates. When these records failed to

           be updated, management would blame Ms. Avant for the lack of updates. This witness

           testified that this happened “weekly.”

    41. The incident with the non-performing employee was indicative of Ms. Avant’s general

           treatment, regularly being chided by Li for not performing tasks, or under-performing on

           tasks, that he knew or should have known were being made impossible.

    42. For example, Ms. Avant regularly made requests for information necessary to maintain

           accurate records on product inspection, and that this information was being

           communicated, when it was communicated, in Mandarin—an understanding of which

           was not a job requirement at any point. On at least seven different occasions between July

           and October 2019, Ms. Avant let management know that this state of affairs was

           persisting, and no action was taken by management.

    43. At one point, when a train part went missing, another non-Black employee, Molly,

           accused Ms. Avant of stealing it. There was no particular reason to accuse Ms. Avant and

           not any other employee who had been on the production floor. The part was eventually

           found. When Ms. Avant complained about this matter, no corrective measures were

           taken, as corroborated by Ms. Avant’s supervisor, Wheat, to investigators.


0064/001
PAGE 8
COMPLAINT
      Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 9 of 20 PageID #:9




    44. This accusation of theft against Plaintiff was motivated by nasty racial stereotypes.

    45. A fourth witness told IDHR investigators that they had seen Li and other management

           personnel follow Ms. Avant onto the production floor and monitor her, despite the fact

           that it was part of her duties to discuss approval of parts with production floor employees.

           This witness told investigators that Ms. Avant was scrutinized more than other people in

           her department. Ms. Avant was aware of being followed and monitored in this way and

           felt targeted as a result.

    46. Li subjected Ms. Avant to costly and personally taxing discriminatory conduct in regards

           to frequent work trips that were not part of her original job description. Li would not give

           Ms. Avant much notice for these trips (including a trip to China), or their cancellations;

           while she was required to pay for some of these out of pocket and apply for

           reimbursement, others required to take these trips, including Wheat and another quality

           engineer, had company credit cards. Ms. Avant was also uniquely denied compensation

           for meals related to these trips, representing an immediate financial cost. Non-black

           employees in Ms. Avant’s department were not subject to these conditions.

    47. On August 21, 2019, Ms. Avant requested August 28, 29 and September 3rd (i.e., Labor

           Day weekend); she was denied. A non-Black employee, named Tseng, requested

           September 03 off. He was granted his time off. It was only after Ms. Avant complained

           of this treatment to Wheat and Li that Li relented. In other words, Li prioritized the time-

           off request of a non-Black employee over that of Ms. Avant.

    48. Ms. Avant’s requests for paid time off were subjected to differential scrutiny, whereas

           non-Black employees’ requests were routinely granted. This was even the case where Li

           cited to “short staffing” as a reason to deny a request, or modify it to shorten the duration


0064/001
PAGE 9
COMPLAINT
     Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 10 of 20 PageID #:10




           of the time off, while at the same time granting subsequent requests for others on the

           same days.

    49. Throughout this period, non-Black employees were given a high degree of freedom and

           flexibility with regards to break times and requests for time off. Several non-Black

           employees regularly took up to 15 cigarette breaks per day at their discretion.

    50. Meanwhile, Ms. Avant was regularly questioned by Li regarding her lunch breaks, where

           she went on her breaks, and their timing. This scrutiny was intense enough that

           eventually, Ms. Avant relented and started eating her lunch alone at her desk to avoid the

           confrontations with Li. This treatment was unique to her and was not visited on non-

           Black employees in the same department.

    51. Keith Evans, the former Human Rights Manager at Defendant CRRC Sifang told

           investigators that Ms. Avant raised these issues with Li and her differential treatment to

           him “constantly.”

    52. Ms. Avant was subjected to this excessive monitoring while non-Black employees,

           including Wheat but also others in her department, were not.

    53. Ms. Avant was subjected to this abusive and belittling treatment by Li while non-Black

           employees, including others in her department, were not.

    54. Ms. Avant was subjected to differential application and enforcement of company

           policies, including regarding her appearance, vacation and time-off policies, and

           mandatory work trip procedures, while non-Black employees, including others in her

           department, were not, amounting to a change in the terms and conditions of her

           employment, based on her race.




0064/001
PAGE 10
COMPLAINT
     Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 11 of 20 PageID #:11




    55. Some time in November of 2019, Ms. Avant’s supervisor, Wheat, passed on Ms. Avant’s

           concerns and complaints of differential treatment to Li and to Human Resources.



           Hostile Work Environment and Constructive Discharge of Plaintiff



    56. By November of 2019, Ms. Avant had been subjected to months of disparate treatment,

           excessive monitoring, and had been publicly humiliated by her Li, her boss, in front of

           other employees.

    57. As attested to by others in her department, Ms. Avant was being singled out and set up to

           fail.

    58. For example, she was blamed for shoddy work done by others, despite the fact that Li and

           management knew or should have known that this was not her work and that she was

           deliberately not being given information needed to accomplish her tasks.

    59. In effect, Ms. Avant’s working conditions became intolerable and, in late November of

           2019, despite trying to address the situation directly, she finally came to accept that Li

           did not want her there and was looking for any reason to get rid of her.

    60. Around this time, Ms. Avant, wanting to avoid a seemingly inevitable termination and

           unable to deal with the intensely hostile working environment she had been subjected to,

           submitted a letter of resignation to Marina Popovic, then the Human Resources Manager

           of CRRC Sifang. Her last day was to be December 13, 2019.

    61. In her resignation letter, Ms. Avant stated that certain employees of CRRC made the

           workplace “hostile” and “uncomfortable.”




0064/001
PAGE 11
COMPLAINT
     Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 12 of 20 PageID #:12




    62. After learning that Ms. Avant’s employment would be ending, he confronted her and

           warned her not to tell any other employee why she was leaving, or her employment

           would be terminated.

    63. Despite receiving approximately three weeks notice, Defendant did not bother to

           schedule an exit interview with Ms. Avant until her last day. Company practice was to

           hold exit interviews around 2:30PM on an employee’s final day. The Company finally

           offered a time at or after 5PM for her exit interview. As she was entitled to leave—and

           given the late notice—Ms. Avant reasonably demurred.

    64. As a result of Defendant’s discriminatory treatment, Ms. Avant has suffered from

           depression, sleeplessness, and emotional distress that impacted her day-to-day quality of

           life.

    VII.  COUNT I: TITLE VII OF THE CIVIL RIGHTS ACT: DISPARATE
    TREATMENT, CONSTRUCTIVE DISCHARGE
    65. Paragraphs 1-64 are incorporated and realleged herein.

    66. Defendant and its management subjected Plaintiff to differential treatment based solely

           on her race.

    67. Based on her race, Plaintiff was subjected to abusive and unprofessional treatment by her

           boss, Vince Li, who humiliated her in front of her coworkers, undermined her ability to

           complete her work, differentially evaluated her work and excessively monitored her,

           creating a hostile atmosphere that Plaintiff reasonably believed would imminently result

           in her termination.

    68. Based on her race, Plaintiff was subjected to excessive monitoring in the workplace, by

           her boss and other management employees.



0064/001
PAGE 12
COMPLAINT
     Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 13 of 20 PageID #:13




    69. Based on her race, Defendant interfered with Plaintiff’s performance of her work tasks,

           for which she was blamed.

    70. Based on her race and racial stereotypes, Plaintiff was baselessly accused of theft, and no

           corrective measure was taken after the allegedly stolen part was found.

    71. Plaintiff was denied time off she was entitled to, or was subjected to excessive scrutiny of

           her requests, where this was not done to non-Black employees.

    72. Defendant created such a hostile work environment and one where Plaintiff was clearly

           being set up to fail and forced out of her position, that no reasonable person could have

           been expected to continue to work effectively, amounting to a constructive discharge of

           Plaintiff.

    73. Plaintiff suffered adverse employment actions when she was subjected to a hostile work

           environment, differential and discriminatory application of company policies, and

           discharge.

           WHEREFORE, Plaintiff prays this Honorable Court,
               A. Enter judgment in Plaintiff’s favor and against Defendant, for their violations
                  of Title VII; and
               B. Award Plaintiff actual damages suffered, including lost wages, back pay, and
                  front pay; and
               C. Award Plaintiff punitive damages and compensatory damages under Title VII
                  for embarrassment, anxiety, and humiliation, and emotional distress suffered;
                  and
               D. Award Plaintiff prejudgment interest on her damages award; and
               E. Enjoin the Defendants, their officers, agents, employees and anyone acting in
                  concert therewith, from discriminating against, harassing, and retaliating
                  against Plaintiff and any employee; and
               F. Award Plaintiff her reasonable costs and attorneys’ fees; and
               G. Grant the Plaintiff such other and further relief as this Court deems equitable
                  and just.


VIII. COUNT II: 42 USC SEC. 1981 OF THE CIVIL RIGHTS ACT OF 1866:
DISPARATE TREATMENT, CONSTRUCTIVE DISCHARGE
    74. Paragraphs 1-73 above are incorporated and re-alleged herein.
0064/001
PAGE 13
COMPLAINT
     Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 14 of 20 PageID #:14




     75. Plaintiff is a Black woman who in the course of her employment was subjected to

           adverse employment actions, including constructive discharge, based on her race.

           WHEREFORE, Plaintiff prays this Honorable Court,
               A. Enter judgment in Plaintiff’s favor and against Defendant, for their violations
                  of Section 1981 of the Civil Rights Act of 1866; and
               B. Award Plaintiff actual damages suffered, including lost wages, back pay, and
                  front pay; and
               C. Award Plaintiff punitive damages and compensatory damages under Section
                  1981 of the Civil Rights Act of 1866 for embarrassment, anxiety, and
                  humiliation, and emotional distress suffered; and
               D. Award Plaintiff prejudgment interest on her damages award; and
               E. Enjoin the Defendants, their officers, agents, employees and anyone acting in
                  concert therewith, from discriminating against, harassing, and retaliating
                  against Plaintiff and any employee; and
               F. Award Plaintiff her reasonable costs and attorneys’ fees; and
               G. Grant the Plaintiff such other and further relief as this Court deems equitable
                  and just.
IX. COUNT III: ILLINOIS HUMAN RIGHTS ACT: DISPARATE TREATMENT,
CONSTRUCTIVE DISCHARGE
     76. Paragraphs 1-75 above are incorporated and re-alleged herein.

     77. Defendant violated 775 ILCS 5/ et seq. when it engaged in a course of conduct harassing

           Plaintiff, subjecting her to disparate treatment, and constructively discharging her,

           WHEREFORE, Plaintiff prays this Honorable Court,
               A. Enter judgment in Plaintiff’s favor and against Defendant, for their violations
                  of 775 ILCS 5/ et seq the Illinois Human Rights Act; and
               B. Award Plaintiff actual damages suffered, including lost wages, back pay, and
                  front pay; and
               C. Award Plaintiff punitive damages and compensatory damages under the
                  Illinois Human Rights Act for embarrassment, anxiety, and humiliation, and
                  emotional distress suffered; and
               D. Award Plaintiff prejudgment interest on her damages award; and
               E. Enjoin the Defendants, their officers, agents, employees and anyone acting in
                  concert therewith, from discriminating against, harassing, and retaliating
                  against Plaintiff and any employee; and
               F. Award Plaintiff her reasonable costs and attorneys’ fees; and
               G. Grant the Plaintiff such other and further relief as this Court deems equitable
                  and just.


X.         COUNT IV: RETALIATION: TITLE VII OF THE CIVIL RIGHTS ACT

0064/001
PAGE 14
COMPLAINT
       Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 15 of 20 PageID #:15




    78. Paragraphs 1-77 above are incorporated and re-alleged herein.

    79. Plaintiff engaged in protected activity by raising complaints about her discriminatory

           treatment to her immediate supervisor and her boss, as well as to human resources

           figures.

    80. Defendant’s management was aware of the protected activity in which Plaintiff engaged.

    81. In response to Plaintiff’s complaints of her discriminatory treatment, Defendant took no

           meaningful measures to stop her hostile treatment and in fact, several instances of

           discriminatory treatment took place after her complaints.

    82. Plaintiff was expressly threatened not to discuss her treatment or face immediate

           termination.

    83. Plaintiff was subjected to constructive discharge as a result of her engaging in protected

           activity.

           WHEREFORE, Plaintiff prays this Honorable Court,
               A. Enter judgment in Plaintiff’s favor and against Defendant, for their violations
                  of 42 USC Sec. 2000e et seq (“Title VII”); and
               B. Award Plaintiff actual damages suffered, including lost wages, back pay, and
                  front pay; and
               C. Award Plaintiff punitive and compensatory damages for embarrassment,
                  anxiety, and humiliation, and emotional distress suffered; and
               D. Award Plaintiff prejudgment interest on her damages award; and
               E. Enjoin the Defendants, their officers, agents, employees and anyone acting in
                  concert therewith, from discriminating against, harassing, and retaliating
                  against Plaintiff and any employee; and
               F. Award Plaintiff her reasonable costs and attorneys’ fees; and
               G. Grant the Plaintiff such other and further relief as this Court deems equitable
                  and just.



XII.       COUNT VI: RETALIATION: ILLINOIS HUMAN RIGHTS ACT

    84. Paragraphs 1-83 above are incorporated and re-alleged herein.


0064/001
PAGE 15
COMPLAINT
     Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 16 of 20 PageID #:16




    85. Plaintiff engaged in protected activity by raising complaints about her discriminatory

           treatment to her immediate supervisor and her boss, as well as to human resources

           figures.

    86. Defendant’s management was aware of the protected activity in which Plaintiff engaged.

    87. In response to Plaintiff’s complaints of her discriminatory treatment, Defendant took no

           meaningful measures to stop her hostile treatment and in fact, several instances of

           discriminatory treatment took place after her complaints.

    88. Plaintiff was subjected to hostile and adverse workplace treatment and constructive

           discharge as a result of her engaging in protected activity.

           WHEREFORE, Plaintiff prays this Honorable Court,
               A. Enter judgment in Plaintiff’s favor and against Defendant, for their violations
                  of 42 USC Sec. 2000e et seq (“Title VII”); and
               B. Award Plaintiff actual damages suffered, including lost wages, back pay, and
                  front pay; and
               C. Award Plaintiff punitive damages and compensatory damages for
                  embarrassment, anxiety, and humiliation, and emotional distress suffered; and
               D. Award Plaintiff prejudgment interest on her damages award; and
               E. Enjoin the Defendants, their officers, agents, employees and anyone acting in
                  concert therewith, from discriminating against, harassing, and retaliating
                  against Plaintiff and any employee; and
               F. Award Plaintiff her reasonable costs and attorneys’ fees; and
               G. Grant the Plaintiff such other and further relief as this Court deems equitable
                  and just



XIII. COUNT VII: TITLE VII HOSTILE WORK ENVIRONMENT

    89. Paragraphs 1-88 above are incorporated and re-alleged herein.

    90. Plaintiff was subject to unwelcome harassment, in the form of excessive monitoring,

           interference with her stated job duties, undermining of her work, public humiliation,

           degrading, humiliating, and unremediated accusations of theft and dishonesty, disparate

           application of work rules, and an atmosphere of disrespect.

0064/001
PAGE 16
COMPLAINT
     Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 17 of 20 PageID #:17




    91. This treatment was based on her race, and non-Black employees in her department were

           not subject to this treatment, as corroborated by witness statements to investigators.

    92. This conduct was constant for a period of at least several months, happening regularly

           throughout workweeks, and culminating in Plaintiff’s constructive discharge.

    93. The intensity and confrontational nature of this conduct by the Company’s personnel

           against the Plaintiff caused her emotional distress, including an episode where she broke

           down in tears on the job. The conduct was beyond what a reasonable person would be

           expected to endure in a workplace.

    94. This conduct was engaged in by supervisory and management personnel, and in certain

           instances was known to management and no remedial action was taken to prevent it.

           WHEREFORE, Plaintiff prays this Honorable Court,
               A. Enter judgment in Plaintiff’s favor and against Defendant, for their violations
                  of 42 USC Sec. 2000e et seq (“Title VII”); and
               B. Award Plaintiff actual damages suffered, including lost wages, back pay, and
                  front pay; and
               C. Award Plaintiff punitive damages and compensatory damages for
                  embarrassment, anxiety, and humiliation, and emotional distress suffered; and
               D. Award Plaintiff prejudgment interest on her damages award; and
               E. Enjoin the Defendants, their officers, agents, employees and anyone acting in
                  concert therewith, from discriminating against, harassing, and retaliating
                  against Plaintiff and any employee; and
               F. Award Plaintiff her reasonable costs and attorneys’ fees; and
               G. Grant the Plaintiff such other and further relief as this Court deems equitable
                  and just
XIV. COUNT VIII: 42 USC SECTION 1981 HOSTILE WORK ENVIRONMENT

    95. Paragraphs 1-94 above are incorporated and re-alleged herein.

    96. Plaintiff was subject to unwelcome harassment, in the form of excessive monitoring,

           interference with her stated job duties, undermining of her work, public humiliation,

           degrading, humiliating, and unremediated accusations of theft and dishonesty, disparate

           application of work rules, and an atmosphere of disrespect.

0064/001
PAGE 17
COMPLAINT
     Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 18 of 20 PageID #:18




    97. This treatment was based on her race, and non-Black employees in her department were

           not subject to this treatment, as corroborated by witness statements to investigators.

    98. This conduct was constant for a period of several months, happening regularly

           throughout workweeks.

    99. The intensity and confrontational nature of this conduct by the Company’s personnel

           against the Plaintiff caused her emotional distress, including an episode where she broke

           down in tears on the job. The conduct was beyond what a reasonable person would be

           expected to endure in a workplace

    100.          This conduct was engaged in by supervisory and management personnel, and in

           certain instances was known to management and no remedial action was taken to prevent

           it.

           WHEREFORE, Plaintiff prays this Honorable Court,
               A. Enter judgment in Plaintiff’s favor and against Defendant, for their violations
                  of 42 USC Sec. 1981; and
               B. Award Plaintiff actual damages suffered, including lost wages, back pay, and
                  front pay; and
               C. Award Plaintiff punitive damages and compensatory damages for
                  embarrassment, anxiety, and humiliation, and emotional distress suffered; and
               D. Award Plaintiff prejudgment interest on her damages award; and
               E. Enjoin the Defendants, their officers, agents, employees and anyone acting in
                  concert therewith, from discriminating against, harassing, and retaliating
                  against Plaintiff and any employee; and
               F. Award Plaintiff her reasonable costs and attorneys’ fees; and
               G. Grant the Plaintiff such other and further relief as this Court deems equitable
                  and just



XV.        COUNT IX: ILLINOIS HUMAN RIGHTS ACT HOSTILE WORK

ENVIRONMENT

    101.          Paragraphs 1-100 above are incorporated and re-alleged herein.


0064/001
PAGE 18
COMPLAINT
     Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 19 of 20 PageID #:19




    102.          Plaintiff was subject to unwelcome harassment, in the form of excessive

           monitoring, interference with her stated job duties, undermining of her work, public

           humiliation, degrading, humiliating, and unremediated accusations of theft and

           dishonesty, disparate application of work rules, and an atmosphere of disrespect.

    103.          This treatment was based on her race, and non-Black employees in her

           department were not subject to this treatment, as corroborated by witness statements to

           investigators.

    104.          This conduct was constant for a period of several months, happening regularly

           throughout workweeks.

    105.          The intensity and confrontational nature of this conduct by the Company’s

           personnel against the Plaintiff caused her emotional distress, including an episode where

           she broke down in tears on the job. The conduct was beyond what a reasonable person

           would be expected to endure in a workplace

    106.          This conduct was engaged in by supervisory and management personnel, and in

           certain instances was known to management and no remedial action was taken to prevent

           it.

           WHEREFORE, Plaintiff prays this Honorable Court,
               A. Enter judgment in Plaintiff’s favor and against Defendant, for their violations
                  of 775 ILCS 5/ et seq. and
               B. Award Plaintiff actual damages suffered, including lost wages, back pay, and
                  front pay; and
               C. Award Plaintiff punitive damages and compensatory damages for
                  embarrassment, anxiety, and humiliation, and emotional distress suffered; and
               D. Award Plaintiff prejudgment interest on her damages award; and
               E. Enjoin the Defendants, their officers, agents, employees and anyone acting in
                  concert therewith, from discriminating against, harassing, and retaliating
                  against Plaintiff and any employee; and
               F. Award Plaintiff her reasonable costs and attorneys’ fees; and
               G. Grant the Plaintiff such other and further relief as this Court deems equitable
                  and just

0064/001
PAGE 19
COMPLAINT
     Case: 1:21-cv-04441 Document #: 1 Filed: 08/20/21 Page 20 of 20 PageID #:20




PLAINTIFF DEMANDS TRIAL BY JURY PURSUANT TO FED. R. CIV. P. 8

                                 Respectfully submitted by and through Plaintiff’s attorney,


                                                    __/s/Ramsin Canon________________
                                                                   Ramsin G. Canon, Esq.
                                                                  Canon Law Group, P.C.
                                                                  IL State Bar #: 6319074
                                                                      73 W Monroe Street
                                                                                 Suite 500
                                                                       Chicago, IL 60603
                                                                    Direct: 312-625-9199
                                                             ramsin@canonlawgroup.com




0064/001
PAGE 20
COMPLAINT
